Citation Nr: 1746001	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC) based on the need for a higher level of aid and attendance, for accrued benefits purposes.

(The issue of whether the payment of $41,920.47 to the Veteran's former representative, K.S., as attorney fees was proper, to include whether the calculated attorney fees from past due benefits at the 20 percent rate was reasonable, for accrued benefits purposes, will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from March 1966 to June 1969.  While an appeal for increased SMC benefits was pending, the Veteran died in December 2006.  

As the Veteran died prior to October 10, 2008, the provisions of 38 U.S.C.A. § 5121A (West 2014) allowing substitution in the case of the death of a claimant for purposes of processing any pending claims to completion are inapplicable in the present case.  Rather the provisions of 38 U.S.C.A. § 5121 (West 2014) and 38 C.F.R. § 3.1000 (2016), discussed below, are applicable in the instant case.    

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied increased SMC based on a higher level of aid and attendance.  The Veteran filed a claim for increased SMC benefits that was received in July 2006.  The appellant submitted a claim for dependency and indemnity compensation and death pension benefits, which included a claim for any accrued benefits that was received January 2007.  

In February 2008, the Board remanded the issue of entitlement to a higher level for accrued benefits purposes for issuance of a statement of the case, which was subsequently issued in July 2008.  In July 2008, the appellant filed a timely substantive appeal, perfecting the issue to the Board.    


FINDINGS OF FACT

1.  The Veteran was service connected for cervical degenerative disc disease with positional vertigo due to cervical subluxation rated as 100 percent disabling, tinnitus rated as 10 percent disabling, and residuals of a laceration of the head rated as noncompensable, and was in receipt of SMC at the (l) rate (aid and attendance) prior to his death on December 22, 2006.  

2.  Resolving reasonable doubt in favor of the Veteran, due to bilateral lower extremity paralysis associated with the service-connected cervical spine disability, the Veteran suffered loss of use of both feet.

3.  Resolving reasonable doubt in favor of the Veteran, due to extreme bilateral upper extremity weakness associated with the service-connected cervical spine disability, the Veteran required care or assistance on a regular basis in order to feed himself, dress and undress, keep himself clean and presentable, tend to the wants of nature, and protect him from the hazards or dangers inherent in the daily environment, without consideration of the lower extremity loss of use.  
 
4.  The Veteran experienced disability under conditions which entitled him to two SMC awards at the (l) rate, without consideration of any disability twice.

5.  Prior to his death in December 2006, due to service-connected disabilities, the Veteran received daily in-home personal health care from the appellant (his spouse) under the regular supervision of a licensed health-care professional with consultation on at least a monthly basis, for a higher level of care than required to establish entitlement to the regular aid and attendance allowance, without which the Veteran would require hospitalization, nursing home care, or other residential institutional care. 


CONCLUSION OF LAW

The criteria for SMC based on the need for a higher level of care at the rate specified under 38 U.S.C. § 1114(r)(2) have been met, for accrued benefits purposes.  38 U.S.C.A. §§ 1114(r)(2), 5121 (West 2014); 38 C.F.R. §§ 3.350, 3.352, 3.1000 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting the highest possible benefit allowable by law for the entirety of the period on appeal.  As such, any potential failure of VA in fulfilling its duties to notify and assist the appellant is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Special Monthly Compensation, for Accrued Benefits Purposes

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  The rate of SMC varies according to the nature of the service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k).  Higher levels of SMC are provided at 38 U.S.C.A. § 1114(l), (m), (n), and (o).

SMC provided by 38 U.S.C.A. 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).  Prior to his death, the Veteran was in receipt of SMC at the (l) rate.

SMC provided by 38 U.S.C.A. § 1114(o) is payable for any of the following conditions: (i) Anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) Conditions entitling to two or more of the rates (no condition being considered twice) provided in 38 U.S.C.A. § 1114(l) through (n); (iii) Bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) Service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less.  38 C.F.R. § 3.350(e)(1).

Paralysis of both lower extremities together with loss of anal and bladder sphincter control will entitle a claimant to the maximum rate under 38 U.S.C.A. § 1114(o), through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).

SMC at the (o) rate is warranted for combinations.  Determinations must be based upon separate and distinct disabilities.  This requires, for example, that where a veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  If the loss, or loss of use, of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities, or blindness, be taken as entitling to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).

The maximum rate, as a result of including helplessness as one of the entitling multiple disabilities, is intended to cover, in addition to obvious losses and blindness, conditions such as the loss of use of two extremities with absolute deafness and nearly total blindness or with severe multiple injuries producing total disability outside the useless extremities, these conditions being construed as loss of use of two extremities and helplessness.  38 C.F.R. § 3.350(e)(4).

There are two parts to SMC(r): there is special aid and attendance that is identified by (r)(1), and a higher level of special aid and attendance that is discussed in (r)(2).  See 38 U.S.C.A. § 1114(r); 38 C.F.R. §§ 3.350(h), 3.352.

To be awarded SMC(r)(1), the veteran must be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  The veteran must also be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(r).

For SMC(r)(2), once the aforementioned threshold is met, the veteran must show that, in addition to the need for regular aid and attendance, he or she is in need a higher level of care as specified.  See 38 U.S.C.A. § 1114(r)(2).

The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h)(1).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of the claimant to dress or undress him or herself or keep ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to the daily environment.  38 C.F.R. § 3.352(a).  "Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veteran's Claims (Court) held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that a veteran is unable to perform should be considered in connection with his or her condition as a whole.  Also, it is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Turco, supra; 38 C.F.R. § 3.352.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(4).  Moreover, the provisions of 38 C.F.R. § 3.352(b) are to be strictly construed.  The higher level aid-and-attendance allowance is to be granted only when the need is clearly established and the amount of services required on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R.	 § 3.352(c).

Prior to his death in December 2006, the Veteran was in receipt of SMC at the (l) rate.  The Veteran filed a claim for increased SMC compensation that was received in July 2006, but died prior to final adjudication of the claim.  Applicable law and regulations in effect at the time of the Veteran's death provide that, upon the death of a veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R.	 § 3.1000(a), (c).

The appellant submitted a claim for dependency and indemnity compensation and death pension benefits, which included a claim for any accrued benefits that was received January 2007.  This meets the criteria of a claim for accrued benefits being filed within one year of the Veteran's death.  See id.  The appellant was the surviving spouse at the time of the Veteran's death in December 2006; therefore, she is the appropriate accrued benefits claimant.  38 U.S.C.A. § 5212(a); 38 C.F.R. § 3.1000(a).  

The adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).  In Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  As such, the Board will consider the merits of the appeal for increased SMC benefits based on the evidence of record at the time of the Veteran's death.  For example, while an August 2007 VA medical opinion is of record, as it was prepared after the Veteran's death, it cannot serve as the basis for increased SMC benefits for accrued benefits purposes (nor can it serve to deny said benefits).   

In this case, the Veteran requested an additional rate of SMC greater than that currently assigned.  In a May 2007 notice of disagreement, the representative contended that the Veteran suffered from loss of use of the right leg and weakness of the left leg to the extent that he was essentially wheelchair bound.  Because the feet were not able to provide balance and propulsion, the representative contends that the Veteran suffered loss of use of both feet warranting a SMC award at the (l) rate.  

The representative further contends that the Veteran suffered loss of use of the right hand and weakness in the left arm as well as loss of use of bladder requiring indwelling continuous catheterization requiring regular aid and attendance of another person, apart from the loss of use of the lower extremities.  The representative contends this entitles the Veteran to a second SMC award at the (l) rate.  See also February 2011 written statement from the representative.  In a March 2010 written statement, the representative contended that SMC at the (r)(2) level was warranted based on the facts of this case.

For the relevant appeal period (July 5, 2006 - the date the Veteran filed the increased SMC claim - to December 22, 2006 - the date of the Veteran's death), the Veteran was service connected for cervical degenerative disc disease with positional vertigo due to cervical subluxation rated as 100 percent disabling, tinnitus rated as 10 percent disabling, and residuals of a laceration of the head rated as noncompensable, and was in receipt of SMC at the (l) rate (aid and attendance).

After a review of the evidence of record at the time of the Veteran's death, the Board finds that the Veteran experienced disability under conditions that entitled him to two SMC awards at the (l) rate, without consideration of any disability twice, which, in turn, entitled him to SMC at the (o) rate.  The Board further finds that the evidence of record at the time of the Veteran's death reflects that the Veteran was in need of a higher level of aid and attendance, and entitled to SMC at the (r)(2) rate. 

First, the evidence of record reflects that, due to bilateral lower extremity paralysis associated with the service-connected cervical spine disability, the Veteran suffered the loss of use of both feet.  VA treatment records dated from July to December 2006 note that the Veteran had quadriplegia due to cervical spondylosis with myelopathy.  

On a June 2006 examination for housebound status or permanent need for regular aid and attendance report, a VA doctor noted that the Veteran was bedfast without useful movement of all extremities.  Bilateral lower extremity weakness with muscular atrophy and spasticity in all four extremities was noted.  The report notes that the Veteran was unable to ambulate and had to be put in an electric wheelchair in order to move at all.   

On an August 2006 examination for housebound status or permanent need for regular aid and attendance report, the VA doctor noted that the Veteran was quadriplegic with extreme weakness/paralysis in the lower extremities.  The Veteran was noted to be unable to bear weight on the lower extremities, was non-ambulatory, and had total loss of use of both bilateral lower extremities.   

An August 2006 VA treatment record notes that, while the Veteran was walking limited distances six months prior, he currently had limited use in all extremities.  An October 2006 VA treatment record notes that the Veteran reported that the right leg had ceased to function properly with difficulty moving the leg as well as increasing weakness in the left leg.  The Veteran was noted to be essentially wheelchair bound.   

The representative asserts that the Veteran's inability to balance and self-propel himself indicates that there remained no effective remaining function other than that which would be equally well-served by a prosthetic appliance, in this case an electric wheelchair.  See May 2007 written statement.

Based on the above, the Board finds that the lower extremity paralysis associated with the cervical spine disability resulted in the loss of use of both feet as there remained no effective function as indicated by the Veteran's inability to balance, self-propel, and his use of prosthetic devices, i.e., a wheelchair.  The evidence of record does not indicate that the Veteran was able ambulate independently.  As such, the Board finds that entitlement to SMC at the (l) rate based solely on the loss of use of the Veteran's feet due to the service-connected cervical spine disability has been established.

Next, the evidence of record reflects that, because of extreme bilateral upper extremity weakness associated with the service-connected cervical spine disability, the Veteran required care or assistance on a regular basis in order to feed himself, dress and undress, keep himself clean and presentable, tend to the wants of nature, and protect him from the hazards or dangers inherent in the daily environment, without consideration of the lower extremity loss of use.  On the June 2006 examination for housebound status or permanent need for regular aid and attendance report, a VA doctor noted that the Veteran's right upper extremity had no movement and the left upper extremity had very little movement with fingers of the hand contracted.  The Veteran could feed himself small amounts, but then required assistance by staff.  The report notes that the Veteran had a Foley catheter as he was unable to use the arms to manipulate a urinal.    

On the August 2006 examination for housebound status or permanent need for regular aid and attendance report, the VA doctor noted that the Veteran had extreme weakness in both upper extremities requiring maximum assistance/total care for feeding, bathing, grooming, dressing, toileting, and all transfers.  The VA doctor notes that the Veteran was unable to manage bowel/bladder care due to quadriplegia and was unable to propel a manual wheelchair.

A July VA treatment record notes that the Veteran was unable to use his hands because he could not use/open the fingers on the left hand and had no functioning of the right hand.  An August 2006 VA treatment record notes limited use in all extremities.  An October 2006 VA treatment record notes that the Veteran reported a significant decline in functioning beginning in January 2006.  The Veteran reported that the right hand ceased to function properly as well as increasing weakness in the left arm.  A November 2006 VA treatment record notes progressive left hand weakness.   

The Board finds that even if the Veteran had been capable of walking and ambulating independently, he would not have been able to maintain personal hygiene, eat, or feed himself and needed the assistance of another person to perform the activities of daily living on a regular basis, exclusive of the bilateral lower extremity loss of use.  Further, the fact that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent will not preclude maximum entitlement - in this case the residuals of the service-connected cervical spine disability.  38 C.F.R. § 3.350(e)(3).  As such, the Board finds that entitlement to SMC at the (l) rate based solely on the need for aid and attendance related to service-connected disabilities apart from the bilateral lower extremity paralysis is warranted. 
  
As such, the Board finds that the Veteran experienced disability under conditions which entitled him to two SMC awards at the (l) rate, without consideration of any disability twice, which, in turn, establishes entitlement to SMC at the (o) rate.  38 U.S.C.A. § 1114(o).  Having found that the Veteran met the SMC (o) rate, and given that he was already in receipt of SMC for "regular aid and attendance," the requirements for the (r)(1) rate have been met.  With respect to whether the requirements for the SMC at the (r)(2) rate were met, the Board finds that the Veteran was in need of the higher level of aid and attendance prior to his death.

VA treatment records confirm that the Veteran was dependent on others in many activities of daily living such as bathing, dressing, and feeding during the entire appeal period until his death December 2006.  The June and August 2006 examination for housebound status or permanent need for regular aid and attendance reports note that the Veteran required the daily personal health care services of a skilled provider without which he would require hospital, nursing home, or other institutional care.  The Veteran required personal healthcare services, including placement of indwelling catheters.  See October 2006 VA treatment record.

While the Veteran's daily care was primarily provided by unlicensed care providers - his spouse (the appellant), the Board finds that the appellant received guidance and supervision from licensed professional care providers.  VA treatment records note that the Veteran received home based primary care following release from the hospital in August 2006 (the Veteran was hospitalized from June to August 2006 due to impairments associated with the service-connected cervical spine disability) until his death.  An October 2006 VA nursing home visit notes that the appellant was assisted by a home health aide in taking care of the Veteran.        

Moreover, the Board finds that the higher level of care provided to the Veteran by the appellant was monitored at least once per month by health care professionals.  The evidence includes reports from home healthcare specialists who visited the Veteran checked on his progress.  See e.g., October and November 2006 VA treatment record (noting regular visits by licensed nurse practitioners).  An October 2006 VA treatment record notes that the Veteran had bladder problems requiring use/placement of an indwelling catheter.  A November 2006 VA treatment record notes that the Veteran was followed by home-based primary care for home supervision.  Accordingly, the Board finds that the requirement for healthcare supervised by a licensed health professional has been met. 

Given his inability to dress or undress himself, to keep himself clean and presentable, to feed himself, to attend to the wants of nature, and physical incapacity to protect himself from the hazards and dangers incident to daily environment, it is evident that the Veteran was in need of the regular aid and attendance of another person under the criteria described in 38 C.F.R. § 3.352(a). Because the Veteran also required daily in-home personal health-care services, including placement of indwelling catheters, from either healthcare professionals or the appellant (under the regular supervision of licensed health-care professionals), the Board finds that he was additionally in need of the "higher level of care" contemplated by 38 C.F.R. § 3.352(b)(2).  Accordingly, the Board finds that the criteria for SMC based on the need for a higher level of care at the rate specified under 38 U.S.C.A. § 1114(r)(2) have been met.  


ORDER

SMC on account of the need for aid and attendance at a higher level under 38 U.S.C.A. § 1114 (r)(2) is granted, for accrued benefits purposes, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


